Exhibit 99.2 THE TORONTO-DOMINION BANK EARNINGS COVERAGE ON SUBORDINATED NOTES AND DEBENTURES, LIABILITIES FOR PREFERRED SHARES AND CAPITAL TRUST SECURITIES, AND PREFERRED SHARES CLASSIFIED AS EQUITY FOR THE TWELVE MONTHS ENDED JANUARY 31, 2010 The Bank’s dividend requirements on all its outstanding preferred shares in respect of the twelve months ended January 31, 2010 and adjusted to a before-tax equivalent using an effective tax rate of 13.7% for the twelve months ended January 31, 2010, amounted to $220.5 million for the twelve months ended January 31, 2010. The Bank’s interest requirements on all subordinated notes and debentures and liabilities for preferred shares and capital trust securities, after adjustment for new issues and retirement, amounted to $1,017.5 million for the twelve months ended January 31, 2010. The Bank’s reported net income, before interest on subordinated debt and liabilities for preferred shares and capital trust securities and income taxes was $5,210 million for the twelve months ended January 31, 2010, which was 4.2 times the Bank’s aggregate dividend and interest requirement for this period.
